Title: To James Madison from John Armstrong, Jr., 1 December 1807
From: Armstrong, John, Jr.
To: Madison, James



Sir,
Paris 1 December 1807

I have this moment received a letter from His Majesty’s minister of foreign Relations of which I subjoin a copy and am Sir, With very high consideration, Your most Obedient, & very humble Servant,

John Armstrong.




7 December 1807.

I transcribe a note received this morning from one of the Bureaux of the Government.  "The Emp. goes directly from Italy to Spain.  His equipage is en route for Bayonne.  The guards go post to join him.  The dispatches by the Sybile were sent directly to M. de Champagny.  Those from Calais were addressed to M. M. Tolstoy & Metternich.  The mediation of the two Impl. Courts of Russia & Austria have, it is said, been accepted, but on conditions that cannot fail to defeat the acceptance."  The first part of this information is highly important to us.  He does not go to Spain for nothing.  Horace’s law of inspiration applies as well to politicks as to poetry.  "Nec dies intersit" &c.

